Citation Nr: 0726991	
Decision Date: 08/29/07    Archive Date: 09/11/07	

DOCKET NO.  05-26 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
chronic low back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from August 1980 to 
August 1983, and National Guard service thereafter until 
1989.  There was no combat service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which granted the veteran service 
connection for chronic low back strain with a 10 percent 
evaluation effective from the date of claim in May 2004.  The 
veteran disagreed with the assigned evaluation.  The case is 
now ready for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.  

2.  The veteran's chronic low back strain does not include 
X-ray findings of arthritis or other pathology, and range of 
motion upon examination is only moderately impaired, but the 
evidence on file reveals that the veteran manifests 
significant functional loss due to flare-ups on an almost 
daily basis, and these daily flare-ups reflect functional 
loss which more closely approximates the criteria for an 
evaluation based upon loss of forward flexion greater than 30 
but less than 60 degrees.  


CONCLUSION OF LAW

The veteran's chronic low back strain more nearly 
approximates the criteria for a 20 percent evaluation at all 
times during the pendency of this appeal based upon 
functional loss due to flare-ups, but no higher.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5237 (2006); DeLuca v. Brown, 8 Vet. App. 202 (1995)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice in May 2004, 
prior to the issuance of the adverse rating decision now on 
appeal from June 2004.  However, that VCAA notice was 
provided with respect to the veteran's then-pending claim for 
service connection for low back disability.  After the 
veteran disagreed with the assigned evaluation, the RO 
immediately provided the veteran with VCAA notice with 
respect to a claim for increase in May 2005.  It is clear 
that all known available records have been collected for 
review including the service medical records, private medical 
records, and a VA examination which is adequate for rating 
purposes.  The veteran provided sworn testimony before the 
undersigned at a hearing at the RO in June 2006.  The veteran 
does not argue, nor does the evidence on file suggest that 
there remains any additional outstanding relevant evidence 
which has not been collected.  VCAA is satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective innervation, or other pathology, or due 
to the pain supported by adequate pathology.  38 C.F.R. 
§ 4.40.

Regarding the joints, the factors of disability reside in 
reductions of their normal excursions of movement in 
different planes.  Inquiry will be directed to more or 
less movement than normal, weakened movement, excess 
fatigability, pain, incoordination, swelling, deformity or 
atrophy of disuse, instability of station, disturbance of 
locomotion, interference with standing, sitting and weight-
bearing.  For the purpose of rating disability from 
arthritis, the lumbar vertebrae are considered groups of 
minor joints, ratable on disturbance of lumbar spine 
function.  38 C.F.R. § 4.45. 

The US Court of Appeals for Veterans Claims (Court) has held 
that Diagnostic Codes predicated on limitation of motion do 
not prohibit consideration of higher ratings based upon 
functional loss due to pain on use, or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 
9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Effective from September 2003, the Rating Schedule includes a 
general rating formula for evaluating disability of the 
spine.  This includes evaluation of the veteran's 
service-connected lumbosacral strain at Diagnostic Code 5237.  
Under this criteria, a 10 percent evaluation is warranted if 
forward flexion of the thoracolumbar spine is greater than 60 
but not greater than 85 degrees, or a combined range of 
motion of the thoracolumbar spine is greater than 120 but not 
greater than 235 degrees, or there is muscle spasm, guarding, 
or localized tenderness not resulting in a abnormal gait or 
abnormal spinal contour, or there is a vertebral body 
fracture with loss of 50 percent or more of the height.  A 
20 percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 but not greater than 
60 degrees or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The next higher 
40 percent evaluation is warranted only if forward flexion of 
the thoracolumbar spine is limited to 30 degrees or less, or 
there is favorable ankylosis (complete bony fixation) of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237.

Notes to this Schedular criteria provide that full and normal 
range of motion for the thoracolumbar spine is 0 to 90 
degrees forward flexion, with backward extension, left and 
right lateroflexion, and left and right lateral rotation from 
0 to 30 degrees; with a combined range of lumbar spine motion 
of 240 degrees.  Further, range of motion studies must be 
rounded to the nearest 5 degrees.  

Analysis:  Service connection for chronic lumbar strain has 
already been granted.  The veteran filed his initial claim 
with VA giving rise to this appeal in May 2004.  
Historically, however, the veteran is shown to have 
manifested a chronic low back strain during service which has 
been episodically treated in the years following service.  

The only clinical evidence on file during the pendency of 
this appeal is a June 2004 VA orthopedic examination.  Lumbar 
spine X-rays completed at that time revealed that all bones 
were normal and intact, disc spaces were preserved, alignment 
was good, and there was no identifiable abnormality or 
arthritis.  At the time of examination, the veteran reported 
that he had significant flare-ups of stiffness, pain, and 
limited range of motion when attempting to arise in the 
morning and after sitting at a desk for hours in his 
occupation.  He was also adversely affected by any length of 
time spent driving an automobile.  Examination revealed a 
normal lordotic curve and range of motion included forward 
flexion to 75 of 90 degrees, with all other measurable ranges 
full and complete at 30 degrees.  There were diminished ankle 
jerks.  The VA physician noted that according to DeLuca, the 
recurring sprains of the veteran's back were consistent with 
his occupation and included resultant fatigability and pain 
with discomfort.  

In June 2006, the veteran testified at a Travel Board hearing 
in Boston before the undersigned.  He reported having daily 
flare-ups which were worse when attempting to arise in the 
morning.  He said he had extremely limited range of motion 
and stiffness which caused him difficulty in even simple 
activities when preparing for the day.  He said he had 
presented for treatment at various emergency rooms on 
numerous occasions over the years for episodic low back 
flare-ups.  He had performed more strenuous occupational 
pursuits after service separation, but from 1996 he worked in 
an office, and sitting long hours at a desk also resulted in 
episodic flare-ups with increased low back stiffness and 
decreased available range of painless motion.  He reported 
being unable to perform certain ordinary household chores for 
fear of increased low back symptoms.  Any time spent driving 
would also result in flare-ups of low back symptoms.  He used 
over-the-counter medications routinely, but had prescription 
Flexeril and other medication which he reserved for more 
serious symptoms. 

Strictly applying the Schedular criteria detailed above to 
the veteran's range of motion testing completed at the time 
of VA examination in June 2004, no higher than the currently 
assigned 10 percent evaluation would be warranted.  At the 
time of examination, range of motion only included forward 
flexion being limited to 75 of 90 degrees.  That examination 
failed to indicate whether there was any muscle spasm or low 
back guarding or whether the veteran exhibited an abnormal 
gait.  It was noted that the veteran's lumbar spine had a 
normal contour and was without scoliosis, reversed lordosis 
or abnormal kyphosis.  

However, in consideration of the Court's decision in DeLuca, 
the Board finds that the veteran's overall low back symptoms 
more nearly approximate the criteria required for a 
20 percent evaluation based upon functional loss due to pain 
on use and/or due to flare-ups, which are shown by the 
evidence of record to affect the veteran on nearly a daily 
basis.  The VA examiner affirmatively endorsed that the 
veteran's chronic low back strain did result in consistent 
fatigability, pain and discomfort.  The veteran provided 
credible testimony endorsing daily flare-ups upon arising in 
the morning, from sitting long hours at a desk as required in 
his occupation, and when occasionally driving longer 
distances.  It was specifically noted that the veteran had a 
near absent range of motion when first arising in the 
morning, with significant impairment in routine activities of 
daily living, and it was also necessary for him to interfere 
with his occupational pursuits to take time to stretch, walk, 
and exercise in order to spend additional hours at a desk in 
occupational pursuits.  

Upon consideration of all of the evidence of record, the 
Board finds that the veteran's increased functional loss due 
to pain on use and/or due to daily flare-ups of chronic low 
back strain more nearly approximate the criteria for the next 
higher 20 percent evaluation under the general rating formula 
for diseases and injuries of the spine.  That is, upon daily 
flare-ups, forward flexion of the thoracolumbar spine is more 
closely limited to 30 to 60 degrees or a combined range of 
motion not greater than 170 degrees.  However, no evidence on 
file shows that the veteran meets or even closely 
approximates the criteria for the next higher 40 percent 
evaluation which would require evidence of complete bony 
fixation (ankylosis) in a favorable position of the entire 
thoracolumbar spine, or forward flexion limited to no more 
than 30 degrees or less.  


ORDER

Entitlement to a 20 percent evaluation for chronic 
lumbosacral strain is granted.   



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


